In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                  E-Filed: June 5, 2014

* * * * * * * * * * * * * *
EMILY THOMPSON,            *                      No. 14-292V
                           *
                           *                      Special Master
              Petitioner,  *                      Lisa Hamilton-Fieldman
                           *
v.                         *                      Damages; decision based on proffer;
                           *                      influenza vaccine; shoulder injury related
SECRETARY OF HEALTH        *                      to vaccine administration (SIRVA).
AND HUMAN SERVICES,        *
                           *
              Respondent.  *
* * * * * * * * * * * * * *

Michael McClaren, Memphis, TN, for Petitioner;
Althea Walker Davis,Washington, DC, for Respondent.

                 PUBLISHED DECISION AWARDING DAMAGES1

      On April 14, 2014, Emily Thompson (Petitioner) filed a petition seeking
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C. §§
300aa-1 et seq., alleging that an administered influenza vaccination caused Petitioner to
develop a shoulder injury related to vaccine administration (SIRVA). On May 28, 2014,
Respondent filed a Rule 4 report that contained a determination that compensation was
appropriate in this case. On the same date, the undersigned issued a ruling regarding
damages.

1
        Because this unpublished decision contains a reasoned explanation for the
undersigned’s action in this case, the undersigned intends to post this order on the United
States Court of Federal Claims website, in accordance with the E-Government Act of
2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days
within which to request redaction “of any information furnished by that party: (1) that is a
trade secret or commercial or financial in substance and is privileged or confidential; or
(2) that includes medical files or similar files, the disclosure of which would constitute a
clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire”
order will be available to the public. Id.

                                              1
       On June 5, 2014, Respondent filed a Proffer on Award of Compensation, to which
Petitioner agrees. Based upon the record as a whole, the special master finds the proffer
reasonable and that Petitioner is entitled to an award as stated in therein. Pursuant to the
attached proffer, the court awards Petitioner:

 A.     A lump sum payment of $35,000.00 in the form of a check payable to
        Petitioner, Emily Thompson. This amount accounts for all elements of
        compensation under 42 U.S.C. § 300aa-15(a) to which Petitioner would
        be entitled.


        In the absence of a motion for review filed pursuant to RCFC Appendix B, the
 clerk of the court is directed to enter judgment herewith. Any questions may be directed
 to my law clerk, Camille Collett at (202) 357- 6361.

       IT IS SO ORDERED.
                                                  s/Lisa D. Hamilton-Fieldman
                                                  Lisa D. Hamilton-Fieldman
                                                  Special Master




                                              2
                              IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                OFFICE OF SPECIAL MASTERS

EMILY THOMPSON,                               )
                                              )
                                              )
                Petitioner,                   )      No. 14-292V
                                              )      Special Master
         v.                                   )      Lisa Hamilton-Fieldman
                                              )      ECF
SECRETARY OF HEALTH                           )
AND HUMAN SERVICES,                           )
                                              )
                Respondent.                   )
                                              )


              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.       Compensation for Vaccine Injury-Related Items

         Respondent proffers that based on the evidence of record, petitioner should be awarded

$35,000.00. This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a)(1); 15(a)(3)(B); and §15(a)(4). Petitioner agrees.

II.      Form of the Award

         The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below, and request that the special master’s decision

and the Court’s judgment award the following:1

      A. A lump sum payment of $35,000.00 in the form of a check payable to petitioner, Emily
         Thompson. This amount accounts for all elements of compensation under 42 U.S.C. §
         300aa-15(a) to which petitioner would be entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses and future pain and suffering.
                      Respectfully submitted,

                      STUART F. DELERY
                      Assistant Attorney General

                      RUPA BHATTACHARYYA
                      Director
                      Torts Branch, Civil Division

                      VINCENT J. MATANOSKI
                      Deputy Director
                      Torts Branch, Civil Division

                      MICHAEL P. MILMOE
                      Senior Trial Counsel
                      Torts Branch, Civil Division

                        s/Althea Walker Davis
                      ALTHEA WALKER DAVIS
                      Senior Trial Counsel
                      Torts Branch, Civil Division
                      U.S. Department of Justice
                      P.O. Box 146
                      Benjamin Franklin Station
                      Washington, D.C. 20044-0146
                      Tel: (202) 307-3013

DATED: June 5, 2014




                         2